Case: 21-1321        Document: 88     Page: 1    Filed: 11/14/2022




   United States Court of Appeals
       for the Federal Circuit
                     ______________________

  AMERICAN NATIONAL MANUFACTURING INC.,
                 Appellant

                                 v.

   SLEEP NUMBER CORPORATION, FKA SELECT
           COMFORT CORPORATION,
               Cross-Appellant

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

       2021-1321, 2021-1323, 2021-1379, 2021-1382
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00497, IPR2019-00500.
                  ______________________

                 Decided: November 14, 2022
                   ______________________

    KYLE L. ELLIOTT, Spencer Fane, LLP, Kansas City,
 MO, argued for appellant. Also represented by BRIAN T.
 BEAR, KEVIN S. TUTTLE; ANDY LESTER, Oklahoma City, OK.

    RUFFIN      B.    CORDELL,      Fish   &    Richardson   PC,
Case: 21-1321    Document: 88     Page: 2    Filed: 11/14/2022




 2         AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 Washington, DC, argued for cross-appellant. Also repre-
 sented by ROBERT COURTNEY, MATHIAS WETZSTEIN
 SAMUEL, Minneapolis, MN; ANDREW S. HANSEN, ELIZABETH
 A. PATTON, LUKAS D. TOFT, Fox Rothschild LLP, Minneap-
 olis, MN; STEVEN A. MOORE, Moore IP Law PC, San Diego,
 CA; KECIA JANNELL REYNOLDS, Paul Hastings LLP, Wash-
 ington, DC.

     SARAH E. CRAVEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 intervenor. Also represented by THOMAS W. KRAUSE,
 FARHEENA YASMEEN RASHEED;              MEREDITH HOPE
 SCHOENFELD.
                 ______________________

  Before STOLL, SCHALL, and CUNNINGHAM, Circuit Judges.
 STOLL, Circuit Judge.
     American National Manufacturing Inc. and Sleep
 Number Corp. each appeals the Patent Trial and Appeal
 Board’s final written decisions in two inter partes reviews.
 The Board issued mixed decisions in those proceedings, de-
 termining that some, but not all, of the challenged claims
 were not unpatentable. These appeals and cross-appeals
 involve two patents and numerous issues, including two on
 which the U.S. Patent and Trademark Office has inter-
 vened.
     Our opinion focuses on four of these is-
 sues: (1) whether the Board erred in permitting the patent
 owner to present proposed amended claims that both re-
 sponded to a ground of unpatentability and made other
 wording changes unrelated to the IPR proceedings;
 (2) whether those proposed amended claims were not ena-
 bled because of an alleged error in the specification;
 (3) whether those proposed amended claims should have
 been rejected for allegedly raising an inventorship issue;
 and (4) whether the Board inappropriately considered the
Case: 21-1321    Document: 88      Page: 3    Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION              3



 petitioner’s sales data in its secondary considerations anal-
 ysis. For the below reasons, we affirm. Although we have
 thoroughly considered the other issues raised by both par-
 ties, we affirm the Board’s determinations regarding those
 issues without significant discussion.
                        BACKGROUND
                               I
      Sleep Number owns U.S. Patent Nos. 8,769,747 and
 9,737,154. Both patents describe systems and methods
 that purport to adjust the pressure in an air mattress “in
 less time and with greater accuracy” than previously
 known. ’747 patent col. 1 ll. 6–10. 1 Conventional air bed
 systems have a control panel that allows a user to select a
 desired inflation setting for each air chamber in the air bed
 for optimal comfort and to change the inflation setting at
 any time, allowing for changes in the firmness of the bed.
 Id. at col. 1 ll. 13–25. The air chambers are in fluid com-
 munication with an air pump manifold. Id. at col. 3
 ll. 10–19, 46–51. The patents disclose adjusting pressure
 in an air bed “in less time and with greater accuracy” by
 measuring the air pressure inside the valve enclosure as-
 sembly instead of in the air chambers themselves, thus
 “eliminating the need to turn off the pump in order to ob-
 tain a substantially accurate approximation of the chamber
 pressure.” Id. at col. 1 ll. 6–10, col. 4 ll. 53–59.
     As the patents’ shared specification explains, the pres-
 sure control system computes and iteratively refines what
 the patents call “pressure adjustment factors” or “offsets”—
 the difference between the pressure in the valve enclosure
 assembly and the pressure in the bed’s air chambers. Id. at


     1   The ’154 patent is a continuation of the application
 that matured into the ’747 patent. Because the patents
 share a common specification, we refer only to the ’747 pa-
 tent specification unless otherwise specified.
Case: 21-1321      Document: 88      Page: 4     Filed: 11/14/2022




 4          AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 col. 2 ll. 26–31, col. 5 l. 9–col. 6 l. 7. The system then uses
 the pressure adjustment factor to determine what the “tar-
 get pressure” in the valve enclosure assembly must be for
 the air chamber to reach the user’s desired pressure set-
 point. Id. at col. 7 l. 51–col. 8 l. 59. The system adjusts the
 valve enclosure assembly pressure until it meets the target
 pressure, then re-tests the pressure in the air chamber.
 Id. at col. 8 l. 63–col. 9 l. 43. If the air chamber has still not
 reached the desired pressure setpoint, the system revises
 its pressure adjustment factor, using what the patents call
 an “adjustment factor error,” and tries again. Id. at col. 2
 ll. 28–31, col. 9 l. 44–col. 10 l. 51; see also id. Fig. 6 (de-
 scribing the process in flow diagram form). This process
 repeats until the air chamber reaches the desired pressure.
      The specification further explains that the process for
 determining the pressure adjustment factor varies depend-
 ing on whether the system is inflating or deflating the air
 chamber. To differentiate between the two processes, the
 patents describe using an additive offset (i.e., an offset that
 is added to the measured valve enclosure pressure) for in-
 flation and a multiplicative offset (i.e., an offset by which
 the measured valve enclosure pressure is multiplied) for
 deflation. Id. at col. 8 ll. 14–59, col. 9 ll. 51–61.
     Claim 1 of the ’747 patent recites:
     1. A method for adjusting pressure within an air
     bed comprising:
     providing or receiving an air bed, the air bed in-
     cluding an air chamber and a pump having a pump
     housing;
     selecting a desired pressure setpoint for the air
     chamber;
     determining an initial pressure within the pump
     housing;
Case: 21-1321     Document: 88      Page: 5     Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION                 5



     calculating a pressure target based upon the de-
     sired pressure setpoint and a pressure adjustment
     factor, wherein an inflate pressure adjustment fac-
     tor is used to calculate the pressure target when
     the initial pressure within the pump housing is less
     than the desired pressure setpoint, and wherein a
     deflate pressure adjustment factor is used to calcu-
     late the pressure target when the initial pressure
     within the pump housing is greater than the de-
     sired pressure setpoint;
     adjusting pressure within the air chamber until a
     sensed pressure within the pump housing is sub-
     stantially equal to the calculated pressure target;
     determining an actual chamber pressure within
     the air chamber;
     comparing the actual chamber pressure to the de-
     sired pressure setpoint to determine the adjust-
     ment factor error; and
     modifying the pressure adjustment factor based
     upon the adjustment factor error.
 Id. at col. 12 ll. 43–67. Claim 1 of the ’154 patent is similar.
 See ’154 patent col. 13 ll. 11–29. Certain dependent claims
 of both patents require that the pressure adjustment factor
 be a multiplicative pressure adjustment factor. See
 ’747 patent col. 13 ll. 8–13, col. 14 ll. 1–3 (claims 5, 6,
 and 13); ’154 patent col. 13 ll. 39–44, col. 14 ll. 46–49
 (claims 5, 6, and 15). Both patents also contain an inde-
 pendent claim requiring, among other things, a “pressure
 adjustment system for an air bed comprising . . . a pressure
 sensing means adapted to monitor pressure within the
 pump manifold.” ’747 patent col. 14 ll. 9–43 (claim 16);
 ’154 patent col. 15 l. 16–col. 16 l. 18 (claim 20).
Case: 21-1321     Document: 88       Page: 6    Filed: 11/14/2022




 6         AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



                                II
     American National filed petitions for inter partes re-
 view challenging many claims of the ’747 and ’154 patents.
 In its petitions, American National asserted that most of
 the challenged claims would have been obvious over Gifft 2
 in view of Mittal 3 and Pillsbury, 4 and that six of the de-
 pendent claims would have been obvious in further view of
 Ebel. 5
     Gifft is owned by Sleep Number and incorporated by
 reference in the patents-in-suit. Gifft discloses an air bed
 system including a sealed valve enclosure assembly with
 an air pump for inflating and deflating air chambers to a
 desired pressure. Gifft col. 2 l. 56–col. 3 l. 2. Similar to the
 patents-in-suit, Gifft discloses monitoring the pressure
 within the valve enclosure instead of the air chamber itself
 while the air pump is in operation, which the system
 equates as being the actual pressure in the air chamber.
 Id. at col. 9 ll. 57–67 (claim 9); ’747 patent col. 1 ll. 48–64
 (describing prior art).
      Mittal describes a system for quickly reaching a de-
 sired air pressure in vehicle tires. Mittal Abstract, col. 8
 l. 65–col. 9 l. 9. Mittal discloses that there is often a lag
 between the time tire pressure is monitored and the time
 the pressure adjustment cycle ends; that is, the tire may
 reach the desired pressure before the pressure adjustment
 system detects it has done so. Id. at col. 2 ll. 32–47. To
 resolve this problem, Mittal’s system adjusts the desired
 pressure with additive offsets to compensate for these lags
 and to avoid “wasteful repeated pressure adjustment cy-
 cles.” Id. at col. 2 ll. 3–9, 16–26, col. 4 ll. 44–49.



     2   U.S. Patent No. 5,904,172.
     3   U.S. Patent No. 5,629,873.
     4   U.S. Patent No. 5,277,187.
     5   U.S. Patent Application Pub. No. 2007/0000559.
Case: 21-1321     Document: 88      Page: 7     Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION                 7



      Pillsbury is directed to an automatic blood pressure
 cuff that measures a user’s blood pressure and employs a
 filter to “prevent dust, dirt, and other debris from clogging”
 the cuff’s air exit valve. Pillsbury Abstract, col. 8 ll. 25–63.
 The system detects and records the pressure in the cuff
 along with other data (including “oscillometric pulse am-
 plitudes” recorded at each cuff pressure as the cuff pressure
 reduces to zero) to “determine relatively accurately the
 user’s blood pressure.” Id. at col. 1 ll. 39–48. A data pro-
 cessor adjusts the cuff pressure measurement to compen-
 sate for any resistance added by the filter. Specifically, by
 using an additive offset, Pillsbury explains, its blood pres-
 sure cuff can provide an accurate measure of the air pres-
 sure inside the cuff while compensating for the added air
 resistance caused by build-up on the filter. Id. at col. 2
 ll. 40–54, col. 8 ll. 25–63.
      Ebel discloses a method for measuring the pressure in-
 side an air bag while filling or emptying the air bag. Ebel
 ¶¶ 1, 7. Ebel explains that, because of what it calls “con-
 duit effects,” a pressure sensor cannot accurately measure
 the actual pressure in the air bag during inflation or defla-
 tion. Id. ¶ 3. Ebel explains that it is “only in the idle state,
 i.e., after a certain slow-down period[,] that the actual bag
 pressure can be determined by the pressure sensor.” Id.
 To compensate for these effects during inflation and defla-
 tion, Ebel proposes mathematical equations for calculating
 the actual pressure inside the air bag. Those equations use
 the air bag pressure measured by the pressure sensor as
 one input parameter and include both additive and multi-
 plicative components. Id. ¶¶ 4–7, 28–32.
     Before the Board, American National asserted that
 most of the challenged claims would have been obvious to
 the ordinarily skilled artisan over a combination of Gifft’s
 air bed system, with its measurement of the valve assem-
 bly pressure to approximate the air chamber pressure, and
 Mittal’s and Pillsbury’s use of additive offsets, or pressure
 adjustment factors. For the six dependent claims requiring
Case: 21-1321    Document: 88      Page: 8    Filed: 11/14/2022




 8         AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 a multiplicative pressure adjustment factor, American Na-
 tional argued these would have been obvious over a combi-
 nation of those three references as well as Ebel’s use of
 multiplicative offsets.
     In opposition, Sleep Number argued that: (1) evidence
 of industry praise and commercial success strongly sup-
 ported that the claims would not have been obvious;
 (2) American National had not adequately explained how
 and why the skilled artisan would have combined the as-
 serted references to meet the claim limitations; and
 (3) American National had not proposed a construction for
 the means-plus-function term “pressure sensing means” in
 violation of the Board’s rules.
      For industry praise, Sleep Number relied on two Amer-
 ican National internal business documents that Sleep
 Number asserted praised Sleep Number’s patents. The
 Board determined that one of these documents weighed
 “slightly in favor” of industry praise but that the other did
 not.
     For commercial success, Sleep Number relied on the
 commercial success not of its own products, but of Ameri-
 can National’s products—specifically, the products that
 Sleep Number had accused of infringement in a parallel
 district court proceeding. See J.A. 3647–49; see also First
 Am. Compl., Sleep No. Corp. v. Am. Nat’l Mfg., Inc.,
 No. 5:18-cv-00357 (C.D. Cal. Mar. 23, 2018). To support its
 arguments, Sleep Number sought discovery before the
 Board on American National’s sales of products sold with
 and without certain versions of source code that allegedly
 infringed claim 1. See J.A. 3004–05, 3050–55. The Board
 granted this motion, explaining that the evidence could
 help illuminate issues of nonobviousness, assuming Sleep
 Number could show a nexus between the relevant Ameri-
 can National products and the challenged patents.
 J.A. 3356–59. In its order, the Board noted that Sleep
 Number was not “seeking any admission of infringement,”
Case: 21-1321    Document: 88      Page: 9    Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION              9



 because its request simply sought a list of “products that
 include the allegedly infringing source code[] and those
 that do not.” J.A. 3359.
     In its Patent Owner Response, Sleep Number asserted
 American National products were coextensive with the
 challenged claims based in part on the testimony of Sleep
 Number’s experts, Drs. John Abraham and George Ed-
 wards. J.A. 3648; see also J.A. 4634–35 ¶ 29 (Dr. Abraham
 testifying that American National’s products “read on” the
 challenged claims); J.A. 4725–26 ¶ 41 (Dr. Edwards testi-
 fying the same).
     Based in part on this expert testimony, the Board
 found that Sleep Number had demonstrated a nexus be-
 tween American National’s increased sales numbers and
 its adoption of technology that “reads on” the challenged
 patents. 6 See Am. Nat’l Mfg. Inc. v. Sleep No. Corp.,
 No. IPR2019-00497, Paper 114, at 91–92 (P.T.A.B.
 Sept. 30, 2020) (’747 Decision); Am. Nat’l Mfg. Inc. v. Sleep
 No. Corp., No. IPR2019-00500, Paper 114, at 92–93
 (P.T.A.B. Sept. 30, 2020) (’154 Decision). 7 Nevertheless,
 the Board determined that the evidence did not show that


     6   The Board’s original final written decisions stated
 that American National “does not refute the testimonies of
 Dr. Abraham and Dr. Edwards that” certain versions of the
 source code “fall within the claims of the [challenged] pa-
 tent[s] such that [American National]’s products using
 these versions infringe the claims.” ’747 Decision at 91
 (emphasis added); ’154 Decision at 92. After American Na-
 tional sought rehearing, the Board modified its final writ-
 ten decisions, changing the word “infringe” to “read on.”
 J.A. 143–44, 294–95.
     7   Although the Board issued separate final written
 decisions in these proceedings, the decisions are largely
 identical for many of the issues on appeal. In this opinion,
 we cite primarily to the ’747 Decision.
Case: 21-1321    Document: 88     Page: 10    Filed: 11/14/2022




 10        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 American National’s products “were commercially success-
 ful because of the merits of the claimed invention,” and not,
 for example, because of increased advertising, consumer
 recognition, or lowered price. ’747 Decision at 94. Thus,
 the Board gave Sleep Number’s evidence of commercial
 success “minimal probative weight.” Id.
     The Board ultimately resolved the proceedings with
 split decisions. For the six dependent claims requiring a
 multiplicative pressure adjustment offset, the Board deter-
 mined that American National had failed to establish un-
 patentability. See ’747 Decision at 139–40; ’154 Decision at
 145–50. Although the Board found that Ebel taught the
 use of multiplicative offsets, it also found that American
 National had not adequately shown why the skilled artisan
 would have applied Ebel’s multiplicative factors to the
 pressure targeting methods disclosed in Gifft as modified
 by Mittal and Pillsbury. See ’747 Decision at 81–84. Be-
 cause American National had not sufficiently articulated
 why the skilled artisan would have combined Ebel with the
 remaining references, the Board found American National
 had not established that the claims requiring multiplica-
 tive pressure adjustment factors were unpatentable as ob-
 vious.
      For the remaining claims, the Board found that Amer-
 ican National had proven they were unpatentable as obvi-
 ous. See id. at 140. For these claims, the Board credited
 American National’s expert, who testified that the ordinar-
 ily skilled artisan, presented with Gifft’s air bed pressure
 adjustment system, would have understood that by “im-
 proving the accuracy of [Gifft’s] pressure adjust cycles on
 an ongoing basis, the number of pressure adjustments nec-
 essary to reach a target pressure could be reduced.” See
 id. at 45 (citing J.A. 1148 ¶ 101). The Board rejected Sleep
 Number’s assertion that American National had failed to
 explain how or why a skilled artisan would combine the as-
 serted references and instead found that the skilled artisan
 would have a motivation to increase both speed and
Case: 21-1321    Document: 88     Page: 11   Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION            11



 accuracy in Gifft’s system—and would have looked to tech-
 niques disclosed in other pneumatic systems references,
 such as Mittal and Pillsbury, to achieve these goals. See
 id. at 50–51. The Board therefore found that all claims not
 requiring a multiplicative pressure adjustment offset were
 unpatentable as obvious. See id. at 140.
      Finally, the Board rejected Sleep Number’s assertion
 that American National violated 37 C.F.R. § 42.104(b)(3),
 governing the contents of petitions, because American Na-
 tional’s petitions did not provide a sufficient construction
 for the means-plus-function term “pressure sensing
 means.” Although the Board acknowledged in both pro-
 ceedings that American National’s petitions did not “explic-
 itly state” how the means-plus-function term should be
 construed, it nonetheless determined that the petitions
 “fairly me[t] the requirements of” the regulation. ’747 De-
 cision at 24–25; ’154 Decision at 23–25.
     In each proceeding, Sleep Number filed a motion to
 amend contingent on a finding that the challenged claims
 were unpatentable. ’747 Decision at 104. Each of the pro-
 posed claims added the requirement of a multiplicative
 pressure adjustment factor, id. at 105–07, matching the
 claims that the Board had determined were not proven un-
 patentable. The proposed amended claims also included
 other non-substantive amendments, described by Sleep
 Number as made “for consistency with terms used in the
 industry and in related patents.” J.A. 3470; see also
 J.A. 3473–77. These non-substantive amendments in-
 cluded, for example, changing the term “pump housing” to
 “valve enclosure” and the term “chamber” to “bladder.”
 J.A. 3474, 3504–05.
      American National challenged the proposed amended
 claims. Among other things, it argued that: the proposed
 amendments did not respond to a ground of unpatentabil-
 ity and thus were legally inappropriate; the relevant spec-
 ification contained an error that rendered the claims
Case: 21-1321    Document: 88     Page: 12   Filed: 11/14/2022




 12        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 nonenabled; and the proposed amended claims lacked writ-
 ten description support and were indefinite.
     The Board rejected American National’s challenges to
 the proposed amended claims, finding that the amend-
 ments—which added the substantive limitation requiring
 a multiplicative pressure adjustment factor—responded to
 a ground of unpatentability in the proceedings. ’747 Deci-
 sion at 107–10. The Board also determined that the pro-
 posed amended claims were not unpatentable under
 35 U.S.C. § 112. Id. at 110–16. The Board thus granted
 Sleep Number’s contingent motions to amend. Id. at 120.
     American National appeals, and Sleep Number cross-
 appeals, from both final written decisions. We have juris-
 diction under 35 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. Univ. of Strath-
 clyde v. Clear-Vu Lighting LLC, 17 F.4th 155, 160
 (Fed. Cir. 2021). Obviousness is a legal question based on
 underlying findings of fact, including the existence of and
 weight assigned to any objective indicia of nonobviousness.
 Adapt Pharma Operations Ltd. v. Teva Pharms. USA, Inc.,
 25 F.4th 1354, 1364 (Fed. Cir. 2022). “The substantial ev-
 idence standard asks ‘whether a reasonable fact finder
 could have arrived at the agency’s decision,’ and ‘involves
 examination of the record as a whole, taking into account
 evidence that both justifies and detracts from the agency’s
 decision.’”   OSI Pharms., LLC v. Apotex, Inc., 939
 F.3d 1375, 1381–82 (Fed. Cir. 2019) (quoting In re Gart-
 side, 203 F.3d 1305, 1312 (Fed. Cir. 2000)). We review stat-
 utory and constitutional issues de novo. MCM Portfolio
 LLC v. Hewlett-Packard Co., 812 F.3d 1284, 1287 (Fed. Cir.
 2015). But “[d]ecisions related to compliance with the
 Board’s procedures are reviewed for an abuse of discre-
 tion.” Ericsson Inc. v. Intell. Ventures I LLC, 901 F.3d
 1374, 1379 (Fed. Cir. 2018).
Case: 21-1321    Document: 88      Page: 13   Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION             13



                               I
      We turn first to American National’s argument that
 the Board erred in permitting Sleep Number to present
 proposed amended claims that both responded to a ground
 of unpatentability involved in the proceedings and made
 other changes not responsive to an unpatentability ground.
 In its motion to amend, Sleep Number stated that some of
 its proposed amendments (like changing the phrase “pump
 housing” to “valve enclosure”) were made “to achieve con-
 sistency and accuracy in terminology and phrasing”
 throughout the patent family. J.A. 3474, 3504–05. Be-
 cause this purpose was not directly “aimed at responding
 to a ground of unpatentability at issue in” the IPR proceed-
 ing, as required by 37 C.F.R. § 42.121, American National
 argues on appeal, as it did below, that these proposed
 amendments were improper.
      In considering this issue, the Board has previously de-
 termined that § 42.121 “does not require . . . that every
 word added to or removed from a claim in a motion to
 amend be solely for the purpose of overcoming an instituted
 ground.” Lectrosonics, Inc. v. Zaxcom, Inc., No. IPR2018-
 01129, 2019 WL 1118864, at *2 (P.T.A.B. Feb. 25, 2019)
 (precedential). Instead, “once a proposed claim includes
 amendments to address a prior art ground in the trial, a
 patent owner also may include additional limitations to ad-
 dress potential § 101 or § 112 issues, if necessary.” Id. Al-
 lowing these amendments, the Board has explained,
 “serves the public interest by helping to ensure the patent-
 ability of amended claims” and “helps ensure a ‘just’ reso-
 lution of the proceedings and fairness to all parties.”
 Id. (quoting 37 C.F.R. § 42.1(b)).
     We agree with the Board’s thoughtful analysis of this
 issue in Lectrosonics. Indeed, nothing in the America In-
 vents Act (AIA) or the Board’s regulations precludes a pa-
 tent owner from amending a claim to both overcome an
 instituted ground and correct other perceived issues in the
Case: 21-1321    Document: 88     Page: 14    Filed: 11/14/2022




 14        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 claim. The AIA explicitly restricts patent owner amend-
 ments in only two ways: amendments may not enlarge the
 scope of the claims or introduce new matter. 35 U.S.C.
 § 316(d)(3). The Board’s regulations add another re-
 striction: amendments must respond to a ground of un-
 patentability involved in the proceeding.         37 C.F.R.
 § 42.121(a)(2)(i). As we have previously explained, the Di-
 rector introduced this regulation “merely to ensure that the
 proposed amendment had a minimal level of relevancy to
 the IPR.” Aqua Prods., Inc. v. Matal, 872 F.3d 1290, 1317
 (Fed. Cir. 2017) (en banc) (plurality opinion) (citing
 Changes to Implement Inter Partes Review Proceedings,
 77 Fed. Reg. 48,680, 48,705 (Aug. 14, 2012)). Thus, so long
 as a proposed claim amendment does not enlarge the scope
 of the claims, does not add new matter, and responds to a
 ground of unpatentability in the proceeding, the patent
 owner may also make additional amendments to a claim
 without running afoul of the relevant statutes and regula-
 tion.
     American National argues that allowing a patent
 owner to refine claims or correct potential § 112 errors “in-
 vites a violation of due process and the Administrative Pro-
 cedure Act, by allowing the patent owner and the Board to
 address concerns that may be proper for [an] examination
 or reexamination proceeding, but that were never germane
 to an IPR process.” Appellant’s Br. 69–70. Specifically, ac-
 cording to American National, because a petition cannot
 challenge claims under § 112, it would be “asymmetr[ical]”
 and “unfair” to allow the patent owner to amend its claims
 to address § 112 concerns. We are not convinced. As we
 have previously explained, the petitioner can challenge the
 proposed amended claims on grounds beyond §§ 102 and
 103, including under § 112. See Uniloc 2017 LLC v. Hulu,
 Inc., 966 F.3d 1295, 1305–07 (Fed. Cir. 2020) (holding that
 petitioners may challenge proposed substitute claims out-
 side of §§ 102 and 103); Samsung Elecs. Am. v. Prisua
 Eng’g Corp., 948 F.3d 1342, 1352 (Fed. Cir. 2020) (“[T]he
Case: 21-1321   Document: 88      Page: 15   Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION           15



 Board’s authority with respect to new and amended claims
 necessarily extends to other possible grounds of unpatent-
 ability, in particular, a failure to comply with section
 112.”). Indeed, American National did so in its oppositions
 to Sleep Number’s motions to amend in these IPRs. Ac-
 cordingly, we discern no unfairness or asymmetry in the
 Board’s granting of the motion to amend.
     In this case, each of Sleep Number’s proposed substi-
 tute claims included an amendment responsive to a ground
 of unpatentability raised in the proceedings. Specifically,
 each proposed substitute claim added a limitation requir-
 ing a multiplicative pressure adjustment factor—mirroring
 the claims that the Board had determined were not un-
 patentable. ’747 Decision at 105–07 (proposed substitute
 claims); see also J.A. 3474–77, 3504–08. Because each pro-
 posed substitute claim included at least one responsive
 narrowing limitation, Sleep Number was free to include
 other amendments, including any addressing perceived
 §§ 101 and 112 issues. American National was free to chal-
 lenge these proposed claims, as it did in both proceedings.
 And the Board was free to determine whether the proposed
 claims were unpatentable under §§ 101, 102, 103, and 112.
 We thus see no error in the Board’s decision to consider
 Sleep Number’s proposed substitute claims.
                             II
     We turn next to American National’s enablement argu-
 ment. Section 112(a) requires, among other things, that
 the specification enable a skilled artisan to make and use
 the claimed invention. In re Wands, 858 F.2d 731, 735
 (Fed. Cir. 1988). “Whether a claim satisfies the enable-
 ment requirement of 35 U.S.C. § 112 is a question of law
 that we review without deference, although the determina-
 tion may be based on underlying factual findings, which we
 review for clear error.” Amgen Inc. v. Sanofi, Aventisub
 LLC, 987 F.3d 1080, 1084 (Fed. Cir. 2021) (citing Alcon
 Rsch. Ltd. v. Barr Lab’ys Inc., 745 F.3d 1180, 1188
Case: 21-1321    Document: 88     Page: 16    Filed: 11/14/2022




 16        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 (Fed. Cir. 2014)). American National argues that an ad-
 mitted error in the specification of the application to which
 the ’747 and ’154 patents claim priority necessarily means
 that the proposed amended claims are not enabled. Appel-
 lant’s Br. 70–71. We disagree.
      There is undisputedly an error in the specification of
 the challenged patents. ’747 Decision at 113–14. The spec-
 ification states:
      Updated Inflate Adjustment Factor = (Manifold
      Pressure from Step 168) – (Pressure Setpoint
      from Step 106)
 Id. at 114 (citing J.A. 10163 ¶ 67) (emphasis added to erro-
 neous portion). Both parties agree this equation should in-
 stead read:
      Updated Inflate Adjustment Factor = (Manifold
      Pressure from Step 168 176) – (Pressure Set-
      point from Step 106)
 Id. (citing J.A. 10085 ¶ 20) (emphasis added to corrected
 portion). Sleep Number’s expert testified that the skilled
 artisan would understand that this “is a typographical er-
 ror inconsistent with the remainder of the disclosure” in
 the specification. Id. (citing J.A. 10085 ¶ 20). This testi-
 mony is supported by the specification. For example, im-
 mediately before the equation, the specification correctly
 explains that the “manifold pressure sampled in step 176”
 is compared to the “setpoint pressure” of step 106.
 J.A. 10162 ¶ 63; see also, e.g., ’747 patent col. 9 ll. 33–38
 (discussing the “manifold pressure sampled in step 176”).
 On this record, the Board reasonably found that the error
 was a “mistake or typographical error,” ’747 Decision
 at 114, and thus that American National had not shown
 the proposed claims were unpatentable for lack of enable-
 ment, id. at 115.
     In an analogous case, we affirmed a district court’s
 finding that a patent was enabled, despite a calculation
Case: 21-1321    Document: 88     Page: 17    Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION             17



 error in the specification. PPG Indus. v. Guardian Indus.
 Corp., 75 F.3d 1558 (Fed. Cir. 1996). In PPG Industries,
 the specification described how to make the patented “solar
 control” glass composition but included test results and cal-
 culations rendered “artificially high” by a software error.
 Id. at 1563–64. The district court had found that the error
 was “easily detectable by anyone who was skilled in the
 art.” Id. at 1564. And, we explained, the remainder of the
 specification described the process with sufficient detail to
 “indicate[] to one skilled in the art how” to make such a
 glass composition. Id. at 1565. We affirmed the district
 court’s finding that the patent was enabled, despite the er-
 ror, because the skilled artisan would, “[i]n light of the
 guidance provided by the specification” as a whole, be ena-
 bled to make and use the claimed invention. Id. at 1564–
 65. The same rationale and conclusion apply here.
     American National nonetheless argues that this error
 was not obvious because it was not noted during the origi-
 nal examination process. And because the equation in the
 specification, as erroneously written, would not work,
 American National argues that the proposed amended
 claims are not enabled. Appellant’s Br. 70 (citing In re
 Wands, 858 F.2d at 737). We are not persuaded.
     In this case, regardless of whether the error was first
 discovered during examination or afterward, the specifica-
 tion itself makes clear that the reference to step 168 in-
 stead of step 176 is an obvious error. Indeed, the
 remainder of the specification consistently and correctly
 describes that the “manifold pressure [is] sampled in
 step 176.” J.A. 10162 ¶ 63; see also J.A. 10177, Fig. 6
 (showing step 176 as “Sample Manifold Pressure”);
 J.A. 10178, Fig. 7 (showing same). This conclusion is fur-
 ther supported by Sleep Number’s expert, who opined that
 a skilled artisan, reading the specification in its entirety,
 would view the reference to step 168 as an obvious typo-
 graphical error and substitute the correct step—step 176—
 in its place. J.A. 10085 ¶ 20. We thus conclude that the
Case: 21-1321    Document: 88       Page: 18   Filed: 11/14/2022




 18        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 Board did not err in determining that the proposed
 amended claims were enabled, despite an admitted error
 in the specification, because that error and its correction
 would have been obvious to a person of ordinary skill in the
 art.
                              III
     We now turn to American National’s argument that the
 Board should have denied the motion to amend because
 adding the term “valve enclosure” injected an inventorship
 issue into the patents. We review the Board’s decision to
 grant a motion to amend under the Administrative Proce-
 dure Act, and we may set aside the Board’s action if it is
 “arbitrary, capricious, an abuse of discretion, or otherwise
 not in accordance with law.” 5 U.S.C. § 706(2)(A); Bosch
 Auto. Serv. Sols., LLC v. Matal, 878 F.3d 1027, 1039
 (Fed. Cir. 2017). Inventorship is a question of law based on
 underlying findings of fact. Duncan Parking Techs., Inc.
 v. IPS Grp., Inc., 914 F.3d 1347, 1357 (Fed. Cir. 2019) (cit-
 ing Gen. Elec. Co. v. Wilkins, 750 F.3d 1324, 1329 (Fed. Cir.
 2014)).
      According to American National, the term “valve enclo-
 sure” is used in related patents owned by Sleep Number,
 including the Gifft patent, which name different inventors
 than the ’747 and ’154 patents. For example, the Gifft pa-
 tent lists James Gifft as an inventor while the ’747 and ’154
 patents do not. American National argues that amending
 the claims to use the term “valve enclosure” without adding
 James Gifft as an inventor renders the amendments “fa-
 cially invalid.” Appellant’s Br. 72–73. We disagree.
     The ’747 and ’154 patents incorporate the prior art
 Gifft patent by reference. ’747 patent, col. 1 ll. 18–25;
 ’154 patent, col. 1 ll. 28–35. That is, the patents them-
 selves make clear that valve enclosures were well known
 in the art and incorporated into the patent specification.
 Sleep Number’s choice to recite these well-known struc-
 tures in its amended claims does not make James Gifft an
Case: 21-1321    Document: 88      Page: 19    Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION              19



 inventor of the ’747 and ’154 patents. See Trovan, Ltd.
 v. Sokymat SA, 299 F.3d 1292, 1302 (Fed. Cir. 2002)
 (“[T]he basic exercise of ordinary skill in the art . . . does
 not make one a joint inventor.”); see also Fina Oil & Chem.
 Co. v. Ewen, 123 F.3d 1466, 1473 (Fed. Cir. 1997) (“[A] per-
 son will not be a co-inventor if he or she does no more than
 explain to the real inventors concepts that are well known
 and the current state of the art.”). Accordingly, for at least
 this reason, 8 we reject American National’s argument that
 the Board should have rejected Sleep Number’s motion to
 amend because of an alleged inventorship issue.
                              IV
     Next, we address American National’s argument that
 the Board violated due process and the APA when analyz-
 ing Sleep Number’s evidence of commercial success. Ad-
 dressing nexus, the Board stated that American National
 “does not refute the testimonies of Dr. Abraham and
 Dr. Edwards that these versions of the source code fall
 within the claims of the ’747 patent such that ANM’s prod-
 ucts using these versions read on the claims.” Based on
 this sentence, American National argues that the Board in-
 appropriately resolved infringement in violation of either


     8   There may well be additional reasons why this ar-
 gument fails. For example, it is unclear whether the Board
 is authorized to address inventorship in the context of a
 motion to amend. Cf. 35 U.S.C. § 116(c) (providing that,
 outside the IPR context, “the Director may permit the ap-
 plication to be amended” to fix inventorship errors). Fur-
 ther, even if the proposed amended claims in this case did
 inject an inventorship issue, American National identifies
 no statutory or regulatory prohibition on patent owners
 making such amendments. See 35 U.S.C. § 316(d)(3);
 37 C.F.R. § 42.121. In any event, because American Na-
 tional has not shown that James Gifft is an inventor of the
 patents-in-suit, we do not address this issue further.
Case: 21-1321    Document: 88     Page: 20    Filed: 11/14/2022




 20        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



 or both of the Constitution or the APA. Appellant’s
 Br. 55–61. We disagree and note that the Board itself
 made clear that it was not resolving infringement issues
 by, among other things, changing the wording from “in-
 fringe” to “read on” in its final written decisions.
      We decline to address this argument further because
 American National does not challenge the Board’s finding
 that Sleep Number’s evidence of commercial success “has
 minimal probative weight.” ’747 Decision at 94. Accord-
 ingly, American National’s argument would not change the
 Board’s patentability determination on appeal. Indeed,
 American National concedes that its challenge to the
 Board’s “read on” finding “would not change the patenta-
 bility determinations.” Appellant’s Br. 59.
     In SkyHawke Technologies, LLC v. DECA Interna-
 tional Corp., we dismissed the appeal of a patent owner in
 an analogous situation. 828 F.3d 1373, 1375 (Fed. Cir.
 2016). There, the patent owner sought only to “correct” the
 Board’s claim construction underlying its patentability de-
 termination, not to alter the Board’s patentability determi-
 nation itself. Id. We reasoned that SkyHawke was merely
 trying to preempt the possibility that the district court
 would adopt the Board’s construction. Id. at 1375–78; see
 also, e.g., Pirlott v. NLRB, 522 F.3d 423, 433 (D.C. Cir.
 2008) (“Where . . . a judgment gives a party all the relief
 requested, an appeal may not be taken simply to challenge
 the Board’s reasoning.”). Here, American National con-
 cedes that its challenge to the Board’s “read on” decision
 “would not change the patentability determinations.” Ap-
 pellant’s Br. 59. Like the appellant in SkyHawke, Ameri-
 can National will have the opportunity to argue
 infringement in the district court (and, if necessary, on ap-
 peal from the district court’s judgment).
                              V
    The parties’ additional arguments on appeal are unper-
 suasive.  We have considered American National’s
Case: 21-1321    Document: 88     Page: 21    Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION             21



 challenges to the Board’s conclusion that the six dependent
 claims requiring multiplicative pressure adjustment fac-
 tors (claims 5, 6, and 13 of the ’747 patent and claims 5, 6,
 and 15 of the ’154 patent) would not have been obvious at
 the time of the invention. We conclude that substantial ev-
 idence supports the Board’s finding that American Na-
 tional did not meet its burden to show that a skilled artisan
 would have been motivated to combine Ebel with Gifft in
 view of Mittal and Pillsbury to satisfy the elements of these
 claims.
     Turning to Sleep Number’s cross-appeal, we likewise
 conclude that substantial evidence supports the Board’s
 finding that a skilled artisan would have been motivated to
 combine Gifft, Mittal, and Pillsbury. The Board reasonably
 found that a person of ordinary skill (1) would have been
 motivated to improve the accuracy and speed of Gifft’s
 pressure adjust cycles; and (2) would have understood from
 Mittal that dynamic inflation/deflation offset values can be
 used to achieve that goal. Expert testimony and the refer-
 ences themselves support these findings. While the partic-
 ular equations in Mittal and Pillsbury might not fit directly
 into Gifft, the Board’s findings are consistent with the Su-
 preme Court’s guidance that the “person of ordinary skill
 is also a person of ordinary creativity, not an automaton.”
 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007); see
 also Fleming v. Cirrus Design Corp., 28 F.4th 1214, 1223
 (Fed. Cir. 2022) (affirming the Board’s obviousness deter-
 mination which was “the result of a faithful application of
 our law on obviousness, including KSR’s directive to con-
 sider the creativity of the ordinarily skilled artisan”).
     Similarly, we are not persuaded to reweigh the Board’s
 assessment of the strength of Sleep Number’s evidence of
 commercial success and industry praise. The Board thor-
 oughly analyzed and considered the parties’ evidence, and
 we cannot say that its findings were unreasonable.
Case: 21-1321    Document: 88     Page: 22    Filed: 11/14/2022




 22        AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION



      We next consider Sleep Number’s argument that the
 Board misallocated the burden of persuasion. Contrary to
 Sleep Number’s assertion, we do not read the Board’s deci-
 sions as improperly placing the burden on Sleep Number
 to prove non-obviousness of its claims. See Cross-Appel-
 lant’s Principal & Resp. Br. 57–64. After reading the deci-
 sions as a whole, we are convinced that the Board properly
 analyzed the obviousness issue, first setting forth its fact
 findings and reasoning for why it concluded that the claims
 would have been obvious and then responding to Sleep
 Number’s specific contrary arguments. See ’747 Decision
 at 48–68. The portions of the opinion that Sleep Number
 quotes as allegedly improperly shifting the burden are
 largely taken from the later sections in the opinion where
 the Board affirmatively responded to Sleep Number’s argu-
 ments regarding the proposed combinations.                See
 id. at 53–68. Overall, we conclude that the Board’s opinion
 is most fairly read as properly allocating the burden of per-
 suasion.
      Finally, we see no abuse of discretion in the Board’s
 conclusion that American National satisfied the require-
 ments of 37 C.F.R. § 42.104. That regulation requires pe-
 titioners to, for each means-plus-function term in the
 challenged claims, “identify the specific portions of the
 specification that describe the structure . . . corresponding
 to each claimed function.” Id. § 42.104(b)(3). Sleep Num-
 ber argues that American National did not expressly pro-
 vide a construction for the claim term “pressure sensing
 means” and thus did not comport with the Board’s rules for
 petitioners. In both decisions, however, the Board deter-
 mined that American National sufficiently identified the
 structure and function of the “pressure sensing means”
 term. In other words, the Board found that American Na-
 tional had done enough to meet the requirements of this
 rule. We give deference to the Board’s application of its
 own rules. See Ericsson, 901 F.3d at 1379 (citing Bilstad
Case: 21-1321   Document: 88     Page: 23    Filed: 11/14/2022




 AMERICAN NATIONAL v. SLEEP NUMBER CORPORATION           23



 v. Wakalopoulos, 386 F.3d 1116, 1121 (Fed. Cir. 2004)). Ac-
 cordingly, we affirm on this issue.
                        CONCLUSION
     For the reasons stated above, we affirm the Board’s fi-
 nal written decisions in both proceedings.
                       AFFIRMED
                           COSTS
 No costs.